Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	This in response to an amendment filed 03/25/2022. No claims have been added. Claims 4-5 and 14-15 have been canceled. Claims 1, 6, 8, 10-11, 16, 18 and 20 have been amended. Claim 1-3, 6-13 and 16-20 are now pending in this application. 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/25/2022 was filed after the filing date of the instant application on 10/30/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Since applicant cited about 422 U.S. patents and U.S. applications, not including foreign references and Non-Patent Literature, a cursory review revealed that several of these are irrelevant to the claimed invention. For example, US publication (2016/0140627 A1) teaches Generating high quality leads for marketing campaigns (see abstract), US publication (2017/0337578 A1) teaches dynamic media buy optimization attribution-information media buy execution feeds (see abstract) and US Patent (9,894,478 B1) which teaches Dynamic Geo-fence Size Adjustment.  






Applicant is hereby reminded of the responsibility to include a concise explanation of the relevance to the currently claimed.




Claim Objections
3.	Claim 1 is objected to because of the following informalities:  an “and” need to be placed prior to the limitation “automatically analyzing …etc.” and after the limitation of “presenting text associated. Appropriate correction is required.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, 11-13 and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pullamplavil et al. (Pub.No.: 2016/0191709 A1). 

	Regarding claims 1 and 11, Pullamplavil teaches a method as in claim 1 and a cloud-based software platform as in claim 11 for providing information to an agent communicating with a customer (see [0043]), comprising:
		Monitoring a communication of an agent with a customer (reads on agent device 230 may monitor the conversation between the agent and caller, see [0063]); 
automatically analyzing the communication detect at least one potential category of errors in the communication (this may read on determine that the task to sell the Internet service upgrade was not completed successfully, see [0063]); and 

presenting text associated with the subject in a unified user interface on an agent
computing device during the communication, wherein the text includes information to
help the agent avoid the at least one potential category of errors during the
communication (reads on agent device 230 may display an additional guidance prompt instructing the agent on how to proceed, such as by requesting an exception from a supervisor of the agent regarding the task to sell the Internet service upgrade and/or by entering a disposition code on why the Internet service upgrade was not sold, see [0063])

Regarding claims 2 and 12, Pullamplavil teaches: 
parsing the communication for key terms; and 
automatically highlighting the key terms in the unified user interface (see [0026, 0042 and 0054]). 
	
Regarding claims 3 and 13, Pullamplavil teaches: 
inferring an intent of the customer using an intent inference module; and 
determining the keywords in accordance with the intent (see [0026, 0054 and 0058]). 

Regarding claims 6 and 16, Pullamplavil teaches displaying an indication in the unified user interface that the communication is being analyzed (see [0052 and 0056]). 

Regarding claims 7 and 17, Pullamplavil teaches presenting communication controls in the unified user interface (see [0058]).

Regarding claims 8 and 18, Pullamplavil teaches presenting information about the customer in the unified user interface (see [0019 and 0058]).

Regarding claims 9 and 19, Pullamplavil teaches wherein the information comprises a customer phone number (reads on customer telephone number, see [0027]), or biometric information about the customer.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pullamplavil et al. (Pub.No.: 2016/0191709 A1) in view of Caspi et al. (Pub.No.: 2009/0086949 A1).

Claims 10 and 20 recite “providing an indication as to a current speaker in the unified user interface”. Pullamplavil features already addressed in the rejection of independent claims 1 and 1. Pullamplavil does not specifically teach the limitation of claims 10 and 20 that recites “providing an indication as to a current speaker”. 

However, Caspi teaches the identification information may be provided to the parties' user interfaces, to indicate the identity of a current speaker, see [0116].

Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature of displaying an identify of the current speaker, as taught by Caspi, into the teachings of Pullamplavil to distinguish between parties conducting the communication (e.g., agent and caller/customer) which makes it more efficient when analyzing the communication.   

Response to Arguments
6.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner
can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652